DETAILED ACTION

1.	Claims 1-12 are presented for consideration.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitations of claims 5, and 7 are: a receiving module configured to receive, a forwarding module configured to forward, and a judgment module configure to determine. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKibben et al. [ US Patent Application No 2017/0192930 ].

4.	As per claim 1, McKibben discloses the invention as claimed including a method for data communication control, comprising:
	receiving, by a data forwarding device [ i.e. second point of sale connection module ] [ 740, Figure 4C; and paragraph 0060, and 0061 ], data sent from a first communication device [ i.e. first point of sale connection module ] [ 720, Figure 4C; and paragraph 0058 ], wherein the data is transmitted through at least two types of physical interfaces in sequence [ i.e. ethernet connection 718, and USB connector 738 ] [ 718, 738, Figure 4C; and paragraph 0058 ]; and
	forwarding, by the data forwarding device, the data to a second communication device that is preconfigured [ i.e. connect to third point of sale connection module 750 through USB connector 742, and 744 ] [ paragraphs 0060, and 0062 ].

5.	As per claim 2, McKibben discloses wherein the data is transmitted through an IP network port and then a universal serial bus (USB) port [ i.e. Ethernet and USB connectors ] [ 718, 738, Figure 4C ].

6.	As per claims 5, and 6, they are rejected for similar reasons as stated above in claims 1, and 2.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Fong et al. [ US Patent Application No 2021/0036989 ].

8.	As per claim 9, McKibben discloses the invention as claimed including a data communication system, comprising a first IMS subsystem, a data forwarding device and a second IMS subsystem; 
	wherein the first IMS subsystem [ 720, Figure 4C; and paragraph 0058 ] comprises a first security isolation module; the first security isolation module comprises a first physical interface [ 718, Figure 4C ], a second physical interface [ 738, Figure 4C; and paragraph 0058 ] and a first bridge submodule that bridges the first physical interface and the second physical interface [ i.e. Ethernet/USB I/O bridge ] [ 737, Figure 4C; and paragraph 0058 ];
	the first physical interface is configured to receive data sent from a first communication device [ 700, Figure 4C; and paragraph 0057 ] and transmit the data to the second physical interface through the first bridge submodule [ i.e. Ethernet/USB I/O bridge ] [ 737, Figure 4C; and paragraph 0058 ]; the second physical interface is configured to transmit the data to the data forwarding device [ i.e. communicate via downstream USB connector 738 with a second point of sale connection module 740 ] [ paragraph 0058 ]; wherein the first physical interface and the second physical interface differ in type [ i.e. Ethernet connection and USB connector ] [ 718, 738, Figure 4C ];
	wherein the data forwarding device is configured to forward the data to the
second IMS subsystem that is preconfigured [ i.e. downstream USB connector 742 of second point of sale connection module 740 is physically coupled to an upstream USB connector 744 of a third point of sale connection module 750 ] [ paragraph 0060 ]; and
	wherein the second IMS subsystem comprises a second security isolation module;
the second security isolation module comprises a third physical interface [ 744, Figure 4C; and paragraph 0060 ], a fourth physical interface [ 798, 795, Figure 4C; and paragraph 0062 ];
	the fourth physical interface is configured to transmit the data to a corresponding second communication device [ i.e. communicate wirelessly with Printer POS device ] [ paragraph 0062 ], wherein the third physical interface and the second physical interface are of the same type [ i.e. USB connector ] [ 738, 744, Figure 4C ].
	McKibben does not specifically disclose
	a second bridge submodule that bridges the third physical interface and the fourth physical interface;	the third physical interface is configured to receive the data forwarded by the data forwarding device and transmit the data to the fourth physical interface through the second bridge submodule; and the fourth physical interface and the first physical interface are of the same type.
	Fong discloses
	a second bridge submodule that bridges the third physical interface and the fourth physical interface [ i.e. the second alternative transport data communication device includes an Ethernet to Wi-Fi bridge ] [ Figure 3; and paragraph 0036 ]; the third physical interface is configured to receive the data forwarded by the data forwarding device and transmit the data to the fourth physical interface through the second bridge submodule; and the fourth physical interface and the first physical interface are of the same type [ i.e. wired/wireless ] [ Figure 3; and paragraphs 0035, and 0040 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben and Fong because the teaching of Fong would enable to address the security issues and protect resources on electronic devices [ Fong, paragraph 0010 ].

9.	As per claim 10, McKibben in view of Fong discloses the data communication system of claim 9, furthermore, McKibben discloses the second physical interface and the third physical interface are both USB ports [ 738, 742, Figure 4C ], and Fong discloses wherein the first physical interface and the fourth physical interface are both IP network ports [ i.e. wired/wireless ] [ paragraphs 0035, and 0040 ].


10.	Claims 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Touboul [ US Patent Application No 2019/0026463 ].

11.	As per claim 3, McKibben does not specifically disclose wherein the method further comprises: determining whether the data conforms to a preset communication rule; and if yes, forwarding the data to the second communication device that is preconfigured; and if no, intercepting the data.  Touboul discloses wherein the method further comprises: determining whether the data conforms to a preset communication rule; and if yes, forwarding the data to the second communication device that is preconfigured; and if no, intercepting the data [ i.e. security policy for determining whether to forward content ] [ Abstract; and paragraphs 0038, 0039, and 0068 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Touboul because the teaching of Touboul would enable to provide a system and method for providing network security to mobile devices [ Touboul, paragraph 0002 ].

12.	As per claim 7, it is rejected for similar reasons as stated above in claim 3.


13.	Claims 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Touboul [ US Patent Application No 2019/0026463 ], and further in view of Rogers et al. [ US Patent Application No 2014/0115654 ].

14.	As per claim 4, McKibben in view of Touboul does not specifically disclose wherein the preset communication rule is a Session Initiation Protocol (SIP).  Rogers discloses wherein the preset communication rule is a Session Initiation Protocol (SIP) [ paragraphs 0010, 0045, and 0049 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Touboul and Rogers because the teaching of Rogers would enable to provide a scalable proactive solution for protecting a secured network [ Rogers, paragraph 0050 ].
 
15.	As per claim 8, it is rejected for similar reasons as stated above in claim 4.


16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Fong et al. [ US Patent Application No 2021/0036989 ], and further in view of Touboul [ US Patent Application No 2019/0026463 ].

17.	As per claim 11, Mckibben in view of Fong does not specifically disclose wherein the data forwarding device is configured to determine whether the data conforms to a preset communication rule, and if yes, the data is forwarded to the second communication device that is preconfigured; and if no, the data is not forwarded.  Touboul discloses wherein the data forwarding device is configured to determine whether the data conforms to a preset communication rule, and if yes, the data is forwarded to the second communication device that is preconfigured; and if no, the data is not forwarded  [ i.e. security policy for determining whether to forward content ] [ Abstract; and paragraphs 0038, 0039, and 0068 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Touboul because the teaching of Touboul would enable to provide a system and method for providing network security to mobile devices [ Touboul, paragraph 0002 ].


18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Fong et al. [ US Patent Application No 2021/0036989 ], and further in view of Touboul [ US Patent Application No 2019/0026463 ], and Rogers et al. [ US Patent Application No 2014/0115654 ].

19.	As per claim 12, Mckibben in view of Fong and Touboul does not specifically disclose wherein the preset communication rule is a session initiation protocol.  Rogers discloses wherein the preset communication rule is a session initiation protocol [ paragraphs 0010, 0045, and 0049 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Touboul and Rogers because the teaching of Rogers would enable to provide a scalable proactive solution for protecting a secured network [ Rogers, paragraph 0050 ].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446